Citation Nr: 0600685	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-00 737A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for benign prostatitic 
hypertrophy (BPH), to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1989 to May 
1992, and from October 1996 to September 1998, when he was 
placed on the Temporary Disability Retirement List (TDRL).  
The appellant had service in Southwest Asia during the 
Persian Gulf War.

This case comes to the Board on appeal of an April 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma that, in 
part, denied the appellant's claim of entitlement to service 
connection for a generalized seizure disorder, including as 
due to an undiagnosed illness and his claim for service 
connection for bladder problems.  In June 2005, a 
videoconference hearing was held on these two claims, plus a 
hearing loss claim, before Vito A. Clementi, a Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the record.

The issue of entitlement to service connection for hearing 
loss is addressed in a separate Board decision issued this 
date.

The issue of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
appellant has an undiagnosed illness manifested by bladder 
problems or benign prostatic hypertrophy (BPH).

2.  No currently shown prostate disorder is attributable to 
the appellant's active military service.


CONCLUSION OF LAW

The criteria necessary to establish service connection on 
either a direct basis for benign prostatic hypertrophy or as 
due to undiagnosed illness for a bladder or prostate disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claim.  The 
RO sent the appellant a letter in June 2003, in which he was 
informed of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In addition, in the January 2004 
Statement of the Case (SOC), the RO informed the appellant 
about what the evidence had to show to establish entitlement 
to service connection.  The RO also sent the appellant a 
letter, in February 2004, in which he was asked to identify 
the dates and places of his treatment for BPH.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the April 2003 rating 
decision.  Although the required notice was not provided 
until after the RO adjudicated the appellant's service 
connection claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to any notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was afforded a Board 
hearing.   The appellant was informed about the provisions of 
the VCAA in the June 2003 RO letter, and in the SOC issued in 
January 2004; the appellant was supplied with the text of 
38 C.F.R. §§ 3.102, 3.159 and 3.317 in that SOC.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the VCAA.  Therefore, 
there is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim addressed below have 
been properly developed.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant was afforded a Board videoconference hearing in 
June 2005.  During that hearing, his representative stated 
that as to the prostate condition, no testimony would be 
adduced.  Hearing Transcript p. 2.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease or injury, and 
any current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

Review of the appellant's service medical records reveals 
that he never complained of, or was diagnosed with, or 
treated for, any bladder or prostate problem or condition.  
No genitourinary condition was found on the May 1992 
separation examination; the May 1998 separation examination 
revealed only genital warts.

The appellant submitted a VA Form 21-526 in January 1997; he 
did not report any problems with his prostate or his bladder.  
The appellant underwent a VA medical examination in June 
1997; he denied hematuria, incontinence and urinary 
frequency.  The appellant reported some urinary hesitancy 
that had recently developed.  A urogram revealed kidneys that 
were normal in size, position and contour.  A renal cyst was 
suspected on the left kidney.  The pelvocalyceal collecting 
systems were unremarkable.  There was a blunted outpouching 
from the urinary bladder adjacent to the right ureter.  There 
were no intraluminal masses or filling defects.  There was a 
post-void residual of approximately 10 cubic centimeters.  
The clinical impression included possible prostatic median 
bar hypertrophy.

The appellant underwent a medical examination for Social 
Security Administration (SSA) benefit purposes in June 1997.  
He denied dysuria, nocturia and discharge.  No genitourinary 
examination was performed at that time.

The appellant underwent another VA medical examination in 
July 1999.  He reported that he had seen blood in his urine 
once a year before, but not since then.  He denied dysuria 
and penile discharge.  The appellant stated that he went to 
the bathroom four times per day and maybe once or twice at 
night.  He denied incontinence, recurrent urinary tract 
infections, renal colic or bladder stones and acute 
nephritis.  He said that he had not been hospitalized in the 
previous year for urinary tract disease and that he was not 
taking any medications for urinary dysfunction.  On physical 
examination, the appellant's prostate was not enlarged.  
Microscopic hematuria was noted.  A follow-up intravenous 
pyelogram revealed that the appellant's kidneys, renal 
structures, ureters and bladder were normal.  The clinical 
impression was normal study.

Review of the private medical treatment records dated between 
2000 and 2002 reveals that the appellant did not seek 
treatment for any bladder or prostate problems.  He was 
neither treated for, nor diagnosed with, any bladder or 
prostate condition.  

Review of VA treatment records dated between 2000 and 2003 
reveals that the appellant was treated for a urinary tract 
infection in June 2000.  In August 2002, he denied having any 
urinary problems.  

In March 2003, the appellant submitted a written statement 
that was accepted by the RO as a claim for bladder problems.  
He underwent a VA medical examination that same month.  The 
appellant complained of some urinary hesitancy and frequency.  
He said that he had not been to see a doctor for his urinary 
complaints.  He denied dysuria, urinary discharge and 
hematuria.  On physical examination, the appellant's prostate 
was slightly enlarged for his age with normal symmetry, 
contour and consistency.  The examiner rendered a diagnosis 
of BPH with symptoms of urinary hesitancy and frequency.

Review of VA treatment records dated between 2003 and 2005 
revealed that the appellant reported nocturia three to four 
times per week in July 2003.  

The appellant's claim is that he has manifestations of an 
undiagnosed illness due to his Persian Gulf service.  His 
claim fails because the medical evidence clearly demonstrates 
that he has not been found to have any bladder condition, 
other than BPH, which is a diagnosed disease entity, and not 
an undiagnosed illness.  The March 2003 VA medical 
examination showed that the "bladder problems" claimed by 
the appellant are not the product of an unidentified 
etiology, but are specifically attributable to a particular 
diagnosed disorder, namely BPH.  

There is no competent medical evidence to the contrary.  No 
competent medical evidence of record demonstrates that the 
appellant's hesitancy or frequency urinary problems are of 
unknown or unascertainable etiology.  Service connection 
based on Gulf War service is therefore not warranted.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(II).

The Board will now consider entitlement to service connection 
on a direct basis, as per Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  While the evidence establishes 
that the appellant currently has BPH, an enlarged prostate 
was first clinically demonstrated in 2003 - many years after 
service.  Furthermore, the medical evidence of record does 
not link the appellant's BPH to any incident of his active 
service.  There is no competent evidence which would indicate 
that the appellant's currently diagnosed BPH is the result of 
any event, injury, or disease occurring in service or that 
the condition is etiologically related to his service.

The Board has considered the appellant's various statements 
submitted in support of his arguments that he has bladder 
problems as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are 
not competent evidence of a diagnosis of bladder problems or 
BPH, nor do they establish a nexus between a medical 
condition and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for bladder problems/BPH.  As such, the evidence 
is insufficient to support a grant of service connection.  
Because the preponderance of the evidence is against this 
service connection claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).


ORDER

Service connection for bladder problems/BPH, to include as 
due to an undiagnosed illness, is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

In July 2003, the RO received written statements from the 
appellant and some of his relatives.  These statements 
indicate that the appellant first experienced a seizure in 
1997, when he was home on leave and that he was treated at a 
local hospital at that time.  The associated private medical 
treatment records have not been added to the claims file.  
While the appellant has submitted a written waiver of review 
of the evidence he submitted in July 2003 by the agency of 
original jurisdiction, said evidence is remanded to the RO 
for development purposes, so that referenced pertinent 
medical records can be obtained and associated with the 
claims file.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is remanded for the 
following:

1.  With assistance from the appellant as 
needed, the RO should obtain the medical 
records from the treatment for seizures 
the veteran and his relatives have stated 
occurred in 1997.  The RO should contact 
each physician, hospital, or treatment 
center specified by the veteran to obtain 
any and all medical or treatment records 
or reports from 1997.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  These records should 
be associated with the claims file.

2.  Thereafter, after the completion of 
any indicated additional development, the 
RO should consider all of the evidence of 
record and re-adjudicate the veteran's 
claim for service connection for 
seizures.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


